NOTE: This order is n011precedential.
United States Court of AppeaIs
  for the FederaI Circuit
NVIDIA CORPORATION,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee. .
and
RAMBUS INC.,
In.terven0r.
2010-1557
011 appeal from the United StateS Internati0nal Trade
C0mmissi0n in Investigati0n N0. 337-TA-661.
ON MOTION
ORDER
Upon consideration of the unopposed motion for leave
to intervene,
I'1‘ ls ORDEREI) THA'r:

NVIDIA CORP v. ITC
2
The motion is granted The revised official caption is
reflected above.
NOV 1 2010
Date
cc: I. Nee1 Chatterjee, Esq.
S
Paul M. BartkoWSki, ESq.
J. Michae1 Jakes, Esq.
FOR THE COURT
lsi J an Horba1y
J an H0rbaly
C1erk
` mr-: FE0 ?_Pr§§pé'DsnF0R
NU\‘ 01 2010
towage
.|AN HORBALY
CLERl(
\